IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KARNOVA AUSTIN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3425

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 12, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Karnova Austin, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.